Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10-20 of U.S. Patent No. 11200224. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 is anticipated by claim 10.  Regarding “traversing physical data chunks with the user”, this is a broader version of “traversing an object namespace associated with the user” in claim 10.  Regarding “and the physical data chunks are associated with one or more salted user objects” this is a broader version of “identifying live objects associated with the user specific salt” in claim 10.  Claim 1 is merely a broader version of claim 10 and is directed to a computer readable storage medium instead of a non-transitory storage medium.  A computer readable storage medium is an obvious variation to a non-transitory storage medium.  
Claim 2 is anticipated by claim 14
Claim 3 is anticipated by claim 11.
Claim 4 is anticipated by claim 16
Claim 5 is anticipated by claim 19.
Claim 6 is anticipated by claim 17.
Claim 7 is anticipated by claim 10.  Regarding traversing physical data chunks with the user, this is broader version of “traversing an object namespace associated with the user” in claim 10.  Claim 7 is merely a broader version of claim 10 and is directed to a system instead of a non-transitory storage medium.  A system comprising a hardware processor and computer readable storage medium is an obvious variation to a non-transitory storage medium.  
Claim 8 is anticipated by claim 14
Claim 9 is anticipated by claim 11.
Claim 10 is anticipated by claim 16
Claim 11 is anticipated by claim 19.
Claim 12 is anticipated by claim 17.
Claim 13 is anticipated by claim 10.  Regarding “the physical data chunks that are traversed are associated with one or more salted user objects” this is a broader version of “identifying live objects associated with the user specific salt” in claim 10.  
Claim 14 is anticipated by claim 10.  Regarding “traversing physical data chunks with the user”, this is broader version of “traversing an object namespace associated with the user” in claim 10.  Claim 14 is merely a broader version of claim 10 and is directed to a method instead of a non-transitory storage medium.  A method is an obvious variation to a non-transitory storage medium.  
Claim 15 is anticipated by claim 14
Claim 16 is anticipated by claim 11.
Claim 17 is anticipated by claim 16
Claim 18 is anticipated by claim 19.
Claim 19 is anticipated by claim 17.
Claim 20 is anticipated by claim 10.  Regarding “the physical data chunks that are traversed are associated with one or more salted user objects” this is a broader version of “identifying live objects associated with the user specific salt” in claim 10.  
Claim 7 is anticipated by claim 20.  Claim 7 is essentially reciting the same limitations as that of claim 20 except that it is directed to a system instead of a non-transitory storage medium.  A system comprising a hardware processor and computer readable storage medium is an obvious variation to a non-transitory storage medium.  
Claim 14 is anticipated by claim 20.  Claim 14 is essentially reciting the same limitations as that of claim 20 except that it is directed to a method instead of a non-transitory storage medium.  A method is an obvious variation to a non-transitory storage medium.  

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 5, 7-8, 10-12, 14-15, 17-18, and 20 of copending Application No. 17513332. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is anticipated by claim 1 of copending Application No. 17513332.  Regarding “traversing physical data chunks with the user”, this is a broader version of “traversing an object namespace associated with the user” in claim 1.  Regarding “and the physical data chunks are associated with one or more salted user objects” this is a broader version of “identifying live objects associated with the user specific salt” in claim 1.  Claim 1 is merely a broader version of claim 1 of application 17513332 and is directed to a computer readable storage medium instead of a system.  A computer readable storage medium is an obvious variation to a system.  
Claim 2 is anticipated by claim 5 of copending Application No. 17513332.
Claim 3 is anticipated by claim 2 of copending Application No. 17513332.
Claim 4 is anticipated by claim 7 of copending Application No. 17513332.
Claim 5 is anticipated by claim 10 of copending Application No. 17513332.
Claim 6 is anticipated by claim 8 of copending Application No. 17513332.
Claim 7 is anticipated by claim 1 of copending Application No. 17513332.  Regarding “traversing physical data chunks with the user”, this is a broader version of “traversing an object namespace associated with the user” in claim 1.  Claim 7 is merely a broader version of claim 1 of application 17513332.  The system of claim 7 is an obvious variation to the system of claim 1.  
Claim 8 is anticipated by claim 5 of copending Application No. 17513332.
Claim 9 is anticipated by claim 2 of copending Application No. 17513332.
Claim 10 is anticipated by claim 7 of copending Application No. 17513332.
Claim 11 is anticipated by claim 10 of copending Application No. 17513332.
Claim 12 is anticipated by claim 8 of copending Application No. 17513332.
Claim 13 is anticipated by claim 1 of copending Application No. 17513332.  Regarding “the physical data chunks that are traversed are associated with one or more salted user objects” this is a broader version of “identifying live objects associated with the user specific salt” in claim 1 of copending Application No. 17513332.  
Claim 14 is anticipated by claim 11 of copending Application No. 17513332.  Regarding “traversing physical data chunks with the user”, this is a broader version of “traversing an object namespace associated with the user” in claim 11.  Claim 7 is merely a broader version of claim 11 of application 17513332.  The method of claim 14 is an obvious variation to the method of claim 11.  
Claim 15 is anticipated by claim 15 of copending Application No. 17513332.
Claim 16 is anticipated by claim 12 of copending Application No. 17513332.
Claim 17 is anticipated by claim 17 of copending Application No. 17513332.
Claim 18 is anticipated by claim 20 of copending Application No. 17513332.
Claim 19 is anticipated by claim 18 of copending Application No. 17513332.
Claim 20 is anticipated by claim 14 of copending Application No. 17513332.  Regarding “the physical data chunks that are traversed are associated with one or more salted user objects” this is a broader version of “identifying live objects associated with the user specific salt” in claim 11 of copending Application No. 17513332.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. 
In summary, Claim 1 recites a “computer readable storage medium” having stored therein instructions that are executable by one or more hardware processors to perform operations. In the Specification of the present application, states “…storage medium, examples of which include, but not limited to, memory, flash, hard disk and tape” at paragraph 0031.  A storage medium is not limited in the specification.  Computer readable storage medium is further not defined in the specification.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 USC 101 as covering non-statutory subject matter.
Accordingly, Claim 1 fails to recite statutory subject matter under 35 U.S.C.
101.
Claims 2-6 are also rejected as they do not remedy the deficiencies of claim 1.  
It is suggested to recite “A non-transitory computer readable storage medium” instead.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The closest reference currently found was already cited in the ids:
US8775390 provides techniques to determine dereferenced chunks in a deduplication system, which are chunks which are not referenced in an object, to remove from a storage space.  The deduplication component may maintain one or more reference measurements representing a level of data object references to the chunks.  One or more criteria may be applied to these reference measurements to determine dereferenced chunks to remove from storage.  See col. 2 lines 40-55.  


Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924. The examiner can normally be reached M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PHAM/Primary Examiner, Art Unit 2167